            Case 1:19-cr-00833-SHS Document 304 Filed 07/20/21 Page 1 of 1

Ryan Poscablo
212 506 3921
rposcablo@steptoe .com
                                                                                     Steptoe
1114 Avenue of the Americas
New York , NY 10036
212 506 3900 main
www.steptoe.com




                                                          July 19, 2021

FILED VIA ECF

The Honorable Sidney H. Stein                                        MEMO ENDORSED
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Courtroom 23A
New York, New York 10007

 Re:        United States v. Cameron Brewster Case No. 19-cr-00833 (SHS}
            Letter Motion to Waive Appearance

 Dear Judge Stein:

         I write to respectfully request that the Court excuse my client, Cameron Brewster, from
 attending the oral argument currently scheduled before Your Honor on Friday, July 23, 2021 at
 10:30 a.m. Mr. Brewster is prepared to join the oral argument by telephone.

         As the Court is aware, Mr. Brewster does not reside in New York State and would need
 to travel for the conference from his home in Nevada. The cross-country travel that would be
 necessary to attend the pretrial conference on short notice would be unduly burdensome.

        Mr. Brewster understands that he has an absolute right to be present and he is voluntarily
 seeking permission to be excused. We thank you for Your Honor' s consideration of our request.

                                                 Respectfully submitted,




                                                 Ryan P. Poscablo

 cc:        AUSA Kiersten Fletcher
Request to waive defendant's appearance at the argument on July 23 is granted.
Dated: New York, New York
       July 20, 2021




  BEIJING      BRUSSELS       CHICAGO   LONDON    LOS ANG ELES    NEW YORK   SAN FRANCISCO   WASHING TON
